                                                                       FILED IN THE

 1
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON


 2                                                            Apr 14, 2020
 3                                                                SEAN F. MCAVOY, CLERK



 4
 5                      UNITED STATES DISTRICT COURT
 6                    EASTERN DISTRICT OF WASHINGTON
 7
 8 SPOKANE RIVERKEEPER,
 9                    Plaintiff,                NO. 2:18-CV-00357-SAB
10              v.
11 DARIGOLD, INC.,                              ORDER DISMISSING ACTION;
12                    Defendant.                CLOSING FILE
13
14       Before the Court is the parties’ Stipulated Motion for Order of Dismissal
15 With Prejudice, ECF No. 22. The parties ask the Court to enter an order dismissing
16 the above-captioned matter.
17 //
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING ACTION; CLOSING FILE ~ 1
1        Accordingly, IT IS HEREBY ORDERED:
2        1. The parties’ Stipulated Motion for Order of Dismissal With Prejudice,
3 ECF No. 22, is GRANTED.
4        2. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the above-captioned matter is
5 DISMISSED with prejudice.
6        IT IS SO ORDERED. The District Court Executive is hereby directed to
7 file this Order, provide copies to counsel and close the file.
8        DATED this 14th day of April 2020.
9
10
11
12
13
                                     Stanley A. Bastian
14
                                  United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING ACTION; CLOSING FILE ~ 2
